                IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF KENTUCKY, LONDON DIVISION



AMANDA HOSKINS and JONATHAN         )
TAYLOR,                             )
                                    )      Case No. 17-CV-84
         Plaintiffs,                )
                                    )      Hon. ROBERT E. WEIR
         v.                         )
                                    )      Mag. HANLY A. INGRAM
KNOX COUNTY, ET AL.,                )
                                    )      JURY TRIAL DEMANDED
         Defendants.




                           EXHIBIT 55
                                               0         CRIME SUPPLEMENT                      0                             IKSP RECORDS!
                                                    COMMONWEAi_TH OF KENTUCKY

d'SE/INCIDE NT NUMBER          KY 10-10-1058                                                  IREPORTDATE      13/ 16/2012
      ... ~PORTINGAGENCYORIINAME      KSP1000 KY STATE POLICE. POST 10
g     PRIMARYINVESTIGATINGAGENCYOR!INAME         KSP1000 KY STATE POLICE, POST 10
~
z     REPORTING OFFICER NAME    J YORK                                                     IREPORTING OFFICER UNIT BADGE ID   0856
~     PRIMARY OFFICER UNIT BADGE ID     0856
C
<     REVIEWED BY

      WITNESS SEQUENCE

                 of
                                                             -     Wll ~ ES3 tJAME
                                                                                     -
                                                                                                                                     PHONE



~     ADDRESS                                                                                                                     DATE OF BIRTH
<C
C CITY
Cl)
                                                              I   STATE        I ZIPCOOE                 I   SStJ
ti)
      WITNESS SEQUENCE                                             WiTf'lESS NAME                                                    PHONE
w
z
I-               of
3:    ADDRESS                                                                                                                     DATE OF BIRTH

      CITY                                                    I   STATE        IZIP CODE                 ISSN
                                                                  NARRATIVE

 On 03-16-12 at approximately 1449 hrs Kayla Mills gave me a recorded statement at the Barbourville
 Police Department. Present at the interview was Kayla Mills attorney Ken Beggs, Cricket Mills, and Scott
 Mills. Kayla Mills gave a date of birth of         and phone number of 606-542-0779. This is a
 summary of statement see CD for entire statement

 J yla Mills stated that she dated Jonathan Taylor, I asked Kayla to tell me about all the times Jonathan
 talked about killing Katherine Mills. She stated she knew he h3d it in him to ldll somebody an :I that was
 tile reason she broke up with him. Kayla statE.Jd she: was afraid Jonathan Ta 1lor was going to kill her.
 Kayla Mills stated Jonathan Taylor confessed t0 l:i!!r;1g Katherine Mills a lot to her. She stated he would
 say I done left one lying up on the creek and I don't care to leave another one. Kayla stated Jonathan
 never went in details on how he kflled her but that :,e felt guilty because of it. Kay·ia stated that Jonathan
 b rought up Amanda Hoskins and W,llia m L: st:::1 ana the money that was taki::n from Katherine Mills.

 l<-.ayla went on to describe how WiUiam Lester told Jonathan that Law Enforcement was going around to
 all the drug dealers and asking if they had spent a lot of money. Kayla stated William was really worried
 aboui the police asking questions.

 This unit will supplarnent case when more infonna\1011 is obtained.




0
                                                                                                                    KSP 000286

Page         1    of   1       Incident Number: 10-·10~·1058-\Jl)\1t~21Agenc:y ORI:              KSP1000               Badge #:      0856
